Citation Nr: 1512585	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-11 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for schizophrenia with depression.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for schizoaffective disorder, depressive type.

4.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO reopened the Veteran's claim for service connection for PTSD and denied it on the merits and denied reopening of the claim for service connection for schizophrenia with depression.  Regardless of whether the RO granted or denied an application to reopen, however, the Board has a jurisdictional responsibility to consider whether reopening of a claim was proper.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Jurisdiction over this case was subsequently transferred to the VARO in Montgomery, Alabama, and that office forwarded the appeal to the Board.

In August 2014, the Veteran testified during a hearing at the Montgomery RO before the undersigned; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the April 2003 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for PTSD and raises a reasonable possibility of substantiating the claim.

3.  In a May 2006 rating decision, the RO reopened the Veteran's claim for entitlement to service connection for paranoid schizophrenia with depression.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

4.  Evidence received since the May 2006 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for paranoid schizophrenia with major depressive disorder and raises a reasonable possibility of substantiating the claim.

5.  The evidence is approximately evenly balanced as to whether PTSD is related to an in-service personal assault.

6.  The evidence is approximately evenly balanced as to whether schizoaffective disorder, depressive type, is related to service.


CONCLUSIONS OF LAW

1.  The April 2003 decision that denied the claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  Evidence received since the April 2003 decision is new and material and the claim criteria for reopening of the claim for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The May 2006 decision that granted the application to reopen the claim for entitlement to service connection for paranoid schizophrenia with depression and denied this claim on the merits is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

4.  Evidence received since the May 2006 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for paranoid schizophrenia have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  With reasonable doubt resolved in favor of the Veteran, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).

6.  With reasonable doubt resolved in favor of the Veteran, schizoaffective disorder, depressive type, was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In April 2003, the RO denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran was notified of this denial in a May 2003 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  One of the bases for the prior denial was the lack of diagnosis of PTSD.  The evidence received since the April 2003 denial  includes a diagnosis of PTSD.  As this new evidence relates to a basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for PTSD is warranted.

In May 2006, the RO granted the Veteran's application to reopen his claim for entitlement to service connection for paranoid schizophrenia with depression.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The basis for the prior denial was a lack of nexus between the diagnosed paranoid schizophrenia and service.  The evidence received since the May 2006 denial includes the Veteran's Board hearing testimony, in which he elaborated that the psychiatric problems he experienced in service continued from that time until the present.  The testimony is competent and presumed credible for purposes of reopening.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  As this testimony relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for paranoid schizophrenia with depression is warranted.



Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

The service treatment records reflect that the Veteran was seen for personal problems that caused him not to eat for two days and was diagnosed with anxiety reaction.  He was also treated for a lacerated and swollen lip and bruised ribs.  The Veteran has been diagnosed with PTSD and paranoid schizophrenia with depression.  The psychologist who conducted the May 2005 VA examination indicated that the Veteran's non-PTSD diagnosis had been changed from schizophrenia to schizoaffective disorder to account for the fact that his psychotic symptomatology and depressive traits frequently occurred in combination.  A June 2010 VA treatment note confirmed the diagnosis of schizoaffective disorder, depressive type.

The only medical opinion  on whether this psychiatric disorder is related to service is that of the May 2005 VA examiner.  After a thorough review of the claims file and examination of the Veteran, the examiner concluded that the Veteran's schizoaffective disorder depressive type was related to his psychiatric problems during service.  He explained that the lack of eating for two days reflected a significant level of depression which, combined with the possibility of genetic predisposition for schizophrenia related disease based on family history reflected that military service triggered and caused the onset of the current psychiatric disorder.  As the May 2005 VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence, his opinion is entitled to significant probative weight.  Moreover, there is no contrary opinion in the evidence of record.  The evidence is thus at least evenly balanced as to whether the Veteran's current schizoaffective disorder, depressive type, is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for schizoaffective disorder, depressive type, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As to PTSD, the Veteran claims that it is due to in-service personal assaults, wherein he suffered bruised ribs and a lacerated and swollen lip.  There are special considerations for PTSD claims predicated on a personal assault. The Court has indicated that corroboration of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  However, in Menegassi v. Shinseki, 638 F.3d 1379, 1381-1382 (Fed. Cir. 2011), the Federal Circuit held that the Court erred as a matter of law by stating that an examination report cannot be used to establish the occurrence of an in-service assault stressor.  Moreover, in Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims such as this one for service connection for PTSD based on personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  One reason for this regulation is that veterans may be reluctant to report an in-service personal assault because of the nature of such incidents.  See Proposed Rule, PTSD Based on Personal Assault, 65 Fed. Reg. 61132 (October. 16, 2000) ("Many incidents of in-service personal assault are not officially reported, and veterans may find it difficult to produce evidence to prove the occurrence of this type of stressor").  In this case, the STRs indicating bruised ribs and lacerated and swollen lip support the Veteran's claimed stressor of being assaulted in service and he has been diagnosed with PTSD based on his description of various difficulties he encountered in service.  The evidence is thus at least evenly balanced as to whether the Veteran has PTSD based on a corroborated in service personal assault stressor.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen a claim for service connection for schizophrenia with depression is granted.

The application to reopen a claim for service connection for PTSD is granted.

Entitlement to service connection for schizoaffective disorder, depressive type, is granted.

Entitlement to service connection for PTSD is granted.




____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


